                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

WILLIE ERVIN MOORE,                             )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 2:18-2669-JDT-cgc
                                                )
DR. RONALD HICKS,                               )
                                                )
       Defendant.                               )


           ORDER TRANSFERRING CASE PURSUANT TO 28 U.S.C. § 1406(a)


        On September 27, 2018, the pro se prisoner Plaintiff, Willie Ervin Moore, a/k/a

Julian F. Carter II a/k/a Willie Ervin Minter, Jr., who is incarcerated at the Morgan County

Correctional Complex (MCCX) in Wartburg, Tennessee,1 filed a complaint pursuant to 42

U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) However,

Plaintiff is a “three-strike” filer pursuant to 28 U.S.C. § 1915(g).2 He sues Ronald Hicks,

a doctor at the MCCX, concerning events which occurred at that facility.


       1
         Although the complaint appears to indicate the MCCX is in “Wartbury,” Tennessee,
(ECF No. 1 at 2; ECF No. 1-1), the correct address is Wartburg. See
https://www.tn.gov/content/tn/correction/sp/state-prison-list/morgan-county-correctional-
complex.html. The Clerk is directed to correct Plaintiff’s address accordingly.
       2
         See, e.g., Moore v. Thompson Court Apartments, No. 2:08-cv-02278-JDT-tmp (W.D.
Tenn. Feb. 18, 2009) (dismissed for failure to state a claim); Moore v. Shelby Cnty., et al., No.
2:06-cv-02253-JDB-tmp (W.D. Tenn. Sept. 1, 2006) (dismissed for failure to state a claim); and
Minter v. Morgan, et al., No. 2:98-cv-02647-G/A (W.D. Tenn. Aug. 7, 1998) (dismissed as
frivolous).
       Twenty-eight U.S.C. § 1391(b) authorizes the commencement of a civil action only

in a judicial district:

       (1) where any defendant resides, if all defendants reside in the same State,
       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred . . . , or (3) a judicial district in which any
       defendant may be found, if there is no district in which the action may
       otherwise be brought.

This case has no connection with this district. Plaintiff is incarcerated at the MCCX in

Morgan County. Morgan County is part of the Northern Division of the Eastern District

of Tennessee. 28 U.S.C. § 123(a)(1).

       Twenty-eight U.S.C. § 1406(a) states “[t]he district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.”    This action should not have been brought in this district and is hereby

TRANSFERRED, pursuant to 28 U.S.C. § 1406(a), to the Northern Division of the United

States District Court for the Eastern District of Tennessee, at Knoxville. The issue of

whether Plaintiff has alleged imminent danger under § 1915(g) will be deferred to the

transferee court.

       The Clerk is directed to close this case without entry of judgment.

IT IS SO ORDERED.
                                             s/ James D. Todd
                                            JAMES D. TODD
                                            UNITED STATES DISTRICT JUDGE




                                               2
